Citation Nr: 1032565	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  09-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to recognition as the surviving spouse of the 
Veteran.  



ATTORNEY FOR THE BOARD

K. Hudson, Counsel





INTRODUCTION

The Veteran had recognized active service in the Philippine 
Scouts from January 1946 to January 1949.  He died in August 
1968. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) decision of January 2009, 
which denied the appellant's claim for VA death benefits on the 
basis that she did not meet the criteria for a surviving spouse.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Although the appellant and the Veteran lived together as husband 
and wife and had five children, they were aware that they did not 
have a valid marriage.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the 
veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 107, 1304 (West 
2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.205 (2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)), imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  The notice must:  (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant of the 
information and evidence that VA will seek to obtain; (3) inform 
the claimant of the information and evidence the claimant is 
expected to provide; and (4) request that the claimant provide 
any evidence in the claimant's possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  VCAA applies to the issue of 
veteran status, although the notice must be tailored to the 
specific requirements.  Palor v. Nicholson, 21 Vet. App. 235 
(2007), reconsideration of 21 Vet. App. 202 (2007).  

The appellant was not provided with any specific VCAA notice.  In 
the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the 
U.S. Supreme Court held that the Federal Circuit's blanket 
presumption of prejudicial error in all cases imposed an 
unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. 
Sanders, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be made on 
a case-by-case basis.  As such, in conformance with the 
precedents set forth above, on appellate review the Board must 
consider, on a case-by-case basis, whether any potential VCAA 
notice errors are prejudicial to the claimant.  

In this case, the appellant herself has provided copies of the 
relevant law and regulations, as well as a copy of a Federal 
Circuit Court case which she believes supports her contentions.  
Further, her contentions and evidentiary submissions have been 
responsive to the relevant legal provisions.  Therefore, the 
Board finds that due to the appellant's actual knowledge of the 
pertinent requirements, the notice error was not prejudicial.  

Under the VCAA, the VA also has a duty to assist the Veteran by 
making all reasonable efforts to help a claimant obtain evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Veteran's service 
records have been obtained.  The appellant has submitted 
documents in support of her assertion that she and the Veteran 
had a valid marriage, for VA purposes.  There is no potentially 
relevant information in the possession of the federal government, 
as to this matter.  Thus, the Board finds that all necessary 
development has been accomplished, and therefore appellate review 
may proceed without prejudice to the appellant.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Significantly, the appellant has 
not identified, nor does the record otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Status as Surviving Spouse

The appellant claims that she is the surviving spouse of the 
Veteran, for the purpose of establishing entitlement to VA 
benefits.  In order to establish her status as claimant, it must 
be shown that the appellant had a valid marriage to the Veteran.  
Aguilar v. Derwinski, 2 Vet.App. 21 (1991).  The term "surviving 
spouse" means a person of the opposite sex who was the spouse of 
a veteran at the time of the veteran's death, and who lived with 
the veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran without 
the fault of the spouse).  38 U.S.C.A. § 101(3) (West 2002); 
38 C.F.R. § 3.50 (2009).  A spouse of a veteran is a person whose 
marriage to the veteran is valid according to the law of the 
place where the parties resided at the time of the marriage or 
the law of the place where the parties resided when the right to 
benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 
3.1(j) (2009).  

The Veteran died in August 1968.  According to the death 
certificate, the Veteran was born in June 1925, and died at the 
age of 43 years of cor pulmonale.  According to the informant, 
who was his father, the Veteran was married to the appellant.  

In September 1968, the Veteran's father applied for benefits as 
the beneficiary of his son.  The Veteran's father stated that the 
Veteran did not have a legal wife during his lifetime.  In a 
December 1968 DIC claim filed by the Veteran's parents, they 
stated that the Veteran had lived with the appellant sometime in 
the year 1953, but that the couple had not been legally married.  
The Veteran's parents stated that the Veteran and the appellant 
had had five children, but, again stated that they were not 
legally married.  

Also in September 1968, the appellant filed for benefits as the 
Veteran's surviving spouse.  She stated that she was the legal 
wife and mother of his five minor children.  The RO denied the 
claims submitted by all parties on the basis that the disability 
that caused his death was not related to service, and, hence, 
service connection for the cause of the veteran's death was not 
warranted.  Thus, the question of the appellant's status as 
surviving spouse was not addressed.

The current claim was filed by the appellant in May 2008.  She 
stated that her common-law husband had died in August 1968, and 
that his parents had prevented her from filing a claim, saying 
their son was not legally married to her.  Later, in July 2010, 
her daughter also submitted a statement in support of this 
allegation.  The Board finds the allegation credible, 
particularly since the Veteran's father stated that the Veteran 
and the appellant were married when giving information for the 
death certificate.  His statements, only a month later, as to the 
lack of a legal marriage between his son and the appellant were 
given in a claim for VA benefits for himself.  There is a clear 
indication in the claims by the Veteran's parents that they 
believed that they could only receive the death benefits or 
insurance proceeds claimed at that time if the appellant was not 
awarded any such benefits.  In the face of the abrupt turn-around 
from the information given from the death certificate, the Board 
accepts that the Veteran's parents' allegations were prompted by 
a desire to gain benefits for themselves which they felt would 
otherwise go to the appellant.  

This does not, however, mean that the allegations were false; 
indeed, the Veteran and the appellant have both acknowledged that 
there was no "legal" marriage between them.  The question for 
consideration, therefore, is whether there is a "deemed valid" 
marriage, and the allegations of the parents have no bearing on 
this issue.  

The appellant claims that she had a valid common-law marriage 
with the appellant, pointing out that they continuously 
cohabitated from 1953 to his death in 1968, and had five 
children.  However, the Republic of the Philippines does not 
recognize common-law marriage.  Sandoval v. Brown, 7 Vet. App. 7, 
10 (1994).  At a minimum, a marriage must be performed by a 
person with the necessary authority, according to the law in 
effect at and before the Veteran's death.  See The Civil Code of 
the Philippines, Art. 55, 76 (June 18, 1949).  The requirement of 
the presence of a solemnizing officer, even in certain situations 
when a license is not required, rules out a common-law marriage, 
such as in this case, where is it not contended or otherwise 
shown that their "marriage" was sanctioned by such an officer.

Absent a common law marriage, under certain circumstances, there 
may be a "deemed valid" marriage.  An attempted marriage will 
be "deemed valid" if: (a) the attempted marriage occurred one 
year or more before the veteran died, or any length of time if 
there were children born to the marriage; and (b) the claimant 
entered into the marriage without knowledge of the impediment; 
and (c) the claimant cohabited with the veteran continuously from 
the date of the attempted marriage until his death; and (d) no 
other claimant has been found to be entitled to gratuitous VA 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52.  The 
term "legal impediment" was interpreted in an opinion of VA 
Office of the General Counsel, VAOPGCPREC 58-91 (O.G.C. Prec. 58-
91), to include the requirement of a marriage ceremony by a 
jurisdiction which does not recognize common-law marriages.  

If the provisions of 38 C.F.R. § 3.205(a) (setting forth factors 
to prove a common law marriage) are satisfied as well as those of 
38 C.F.R. § 3.52, the claimant's signed statement that she had no 
knowledge of an impediment to a marriage to the veteran will be 
accepted as proof of the fact, in the absence of information to 
the contrary.  38 C.F.R. § 3.205(c) (2009).  Colon v. Brown, 9 
Vet.App. 104 (1996); Sandoval v. Brown, 7 Vet.App. 7 (1994).  
Although the appellant stated, in July 2009, that she had no 
knowledge of any impediment to her common-law marriage to the 
Veteran, the file does contain evidence to the contrary.  Thus, 
the Board must assess the credibility and weight of all the 
evidence, to determine its probative value, accounting for 
evidence which it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), 
cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  

The determination of the appellant's knowledge with respect to a 
legal impediment must be viewed in terms of "what the appellant's 
state of mind was at the time that the invalid marriage was 
contracted."  Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995); 
Lamour v. Peake, 544 F.3d 1317 (Fed. Cir. 2008).  According to 
the appellant, the invalid marriage was contracted in May 1953.  
There is no evidence recorded at that time on file; thus, the 
parties' intentions must be gathered from later statements.

In July 1967, the Veteran filed an application for VA treatment 
or domiciliary care.  He said that he was married to the 
appellant, and had five children.  In a September 1967 claim, the 
Veteran stated that he had served in Korea from 1952 to 1953, 
returning to the Philippines in July 1953.  In a claim or VA 
benefits dated in December 1967, the Veteran said he was 
currently hospitalized in a VA facility, and had been since 
September 1967.  Concerning his marital status, he said that he 
was married to the appellant.  He said that they had been living 
together since May 2, 1953, but qualified that they were "not 
officially married."  He explained that his wife, who was from 
Ilicos Norte, had joined him in his home in Pangasinan and that 
"because [they] could not request a consent from her parents 
they were not legally married up to the present."  He reported 
that they had five children, born during the period from January 
1954 to May 1967.  

Also in September 1968, the appellant filed for benefits as the 
Veteran's surviving spouse.  She stated that she was the legal 
wife and mother of his five minor children.  The RO denied the 
claims submitted by all parties on the basis that the disability 
that caused his death was not related to service, and, hence, 
service connection for the cause of the veteran's death was not 
warranted.  

In her May 2008 claim, the appellant stated:  "Although we were 
not officially wed, we indicated that we were 'married' in our 
documents and transactions."  She stated that they had five 
children who bore the Veteran's surname.  She stated that the 
birth certificates of their children showed that "we stated May 
11, 1953, as the date when we started to live together as husband 
and wife, as the supposed date of our marriage."  She stated 
that the place of their marriage was Bulacan, where the Veteran 
was assigned at that time.  She stated that she was the common-
law wife of the Veteran.    

In support of her claim, she submitted birth certificates for her 
five children.  Although all of these birth certificates describe 
the couple as married, for a deemed valid marriage, there must be 
an intent and belief that they were, in fact, married, and not 
simply actions as if they were married for purposes such as 
legitimating their children.  Moreover, the birth certificates 
contain some inconsistencies as to the place of marriage as well 
as the place of the appellant's birth, and her age.  While on two 
of them, the marriage is described as having taken place in May 
1953 in Bulacan (for births taking place in Pangasinan), a third 
places the marriage in Pangasinan (for a birth in Ilicos Norte), 
and the other two are silent on that matter.  The appellant's 
birthplace and age also differs.  On the birth certificate for 
her second child, she is noted to be 17 years old; if this was 
so, she would have needed parental consent to marry in 1953, 
according to the law then in effect.  See The Civil Code of the 
Philippines, Art. 61 (June 18, 1949).  This would provide a 
possible explanation for the reason why they could not marry in 
1953, if she could not obtain such consent.  

In any event, the listing of themselves as married on the birth 
certificates, and the general holding themselves out as married 
in the community, as well as their statements that they were 
married, must be weighed against the evidence that they were 
aware that they were not, in fact, married.  The birth 
certificate reports of marriages in districts other than where 
they were then located is slight evidence of this.  More 
significant are the explanations of their marital status provided 
in their later claims.  The Veteran, for example, in December 
1967 acknowledged that they were "not officially married."  In 
her May 2008 claim, the appellant stated:  "Although we were not 
officially wed, we indicated that we were 'married' in our 
documents and transactions."  She did not state that she 
believed they were married; she said that they reported they were 
"married" (quotes in appellant's original statement) in 
official documents, although they were not officially married.  
She further said that the birth certificates of their children 
showed that "we stated May 11, 1953, as the date when we started 
to live together as husband and wife, as the supposed date of our 
marriage."  This indicates a deliberate strategy of acting as if 
they were married, while remaining aware that they were not 
actually in any legitimate form of marriage.  The Board finds 
this evidence, in her own words, to be more credible and 
probative than her July 2009 statement, which simply restates the 
law.  Since the evidence contrary to the appellant's assertion 
that she was not aware of any impediment to their purported 
common-law marriage outweighs her statement, the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

It must be pointed out that, even as a surviving spouse, she 
would not be entitled to death pension benefits-the benefit she 
has referred to in her statements on appeal.  In this regard, 
service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, pursuant 
to the Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not for 
pension benefits.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40 
(2009).  This includes death pension benefits for eligible 
survivors.  Further, service connection for the cause of the 
Veteran's death was denied in a January 1969 rating decision.  


ORDER

Entitlement to recognition as the surviving spouse of the veteran 
is denied.




____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


